UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7641



FRANK BLAKESLEE COX, III,

                                              Plaintiff - Appellant,

          versus


DAVID ROBINSON, Warden; W. WILSON, Sergeant;
LIEUTENANT JOHNSON, Watch Commander; LINDA
HAGAMAN, Chief Secretary,

                                             Defendants - Appellees,

          and


V. FITZGERALD, Nurse; B. ARCHER, Nurse;
SERGEANT TAYLOR; NURSE CLAIRMOUNT; LEVESTER
THOMPSON, Head Doctor,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-97-549-2)


Submitted:   March 25, 1999                 Decided:   March 31, 1999


Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.



Frank Blakeslee Cox, III, Appellant Pro Se.      Mark Ralph Davis,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Frank Blakeslee Cox, III, appeals from the district court’s

order granting summary judgment in favor of some of the Defendants

and denying the motion to dismiss claims against other Defendants

in this 42 U.S.C.A. § 1983 (West Supp. 1998) action.    We dismiss

the appeal for lack of jurisdiction because the order is not

appealable.   This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).     The

order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We deny Cox’s motion for an immediate transfer to the pro-

tective custody unit at Keen Mountain Correctional Center and dis-

miss the appeal as interlocutory.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 3